DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchon Couronne (FR 1.249.847).
Bouchon Couronne discloses an apparatus (Fig. 1), comprising: a cap liner (Fig. 2) comprising an outer lip (at 3) and an inner portion (at 1), wherein a cross-section of the outer lip comprises an upper extension member (4) and a lower extension member (5), and wherein the upper extension member and the lower extension member each defines an outer lip angle from about 35 degrees to about 140 degrees (Fig. 2), wherein the inner portion comprises a ring shape or a disc shape (at 1), wherein the upper extension member and the lower extension member are substantially straight (in cross section), wherein the upper extension member and the lower extension member are thinner than a thickness (at 2) of the inner portion, wherein the cap liner is symmetric about a central plane of the inner portion (Fig. 1), wherein the outer lip comprises an outer nub (3) extending radially outward, wherein the inner portion is substantially planar (Fig. 1), wherein the outer lip is taller than the inner portion (Fig. 1), wherein the inner portion is made of a solid material that extends to a center of the cap liner from the outer lip (Fig. 1), wherein the inner portion comprises a first circular shaped cavity on an upper side and a second circular shaped cavity a lower side (between 2), further comprising a cap closure containing the cap liner, and wherein the cap closure is disposed over an opening in the bottle (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne.
Bouchon Couronne fails to teach the specific outer lip and angles and wherein the liner is made of multiple pieces.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the outer lip with different angles, and in order to adjust to different caps and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner out of multiple pieces since the liner would function the same and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Claims 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Bouchon Couronne in view of Evergreen (barrier performance of common plastic
film).
Bouchon Couronne teaches that the cap liner is manufactured from plastic
(English Translation). Evergreen teaches that LDP is a type of plastic material. It would
have been obvious to one of ordinary skill in the art at the time the invention was made
to have to have manufactured the liner out of LDPE in order to adjust the gas
transmission properties of the liner and since it has been held to be within the general
skill of a worker in the art to select a known material on the basis of its suitability for the
intended use as a matter of obvious design choice. Sinclair & Carroll Co. v.
Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The modified cap liner would
control transmission of oxygen and maintain a pressure of a carbonated beverage
based on the transmission rates of the material used.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Finkelstein et al. (U.S. Patent No. 6,139,931).
Finkelstein teaches that it is known on in the art to manufacture a liner with a slip agent made from erucamide or oleamide (col. 8, lines 16-22). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner with a slip agent, as taught by Finkelstein, in order to make it easier to remove the cap from a container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733